Citation Nr: 0217364	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral 
sensorineural hearing loss.

(The issues of entitlement to service connection for a back 
disorder and for residuals of cold injury to the feet will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought 
on appeal.   

Further development will be conducted on the issues of 
entitlement to service connection for a back disorder and 
for residuals of cold injury to the feet, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.

During an August 2002 Video Conference hearing, the veteran 
raised a claim of entitlement to service connection for 
tinnitus.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant does not currently have bilateral hearing loss 
as defined by the VA.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case and supplemental statement of the case.  In an April 
2001 letter to the veteran the RO also notified the veteran 
of VCAA, and of VA's duty to assist the veteran by obtaining 
evidence from various sources and to obtain a medical 
opinion if an examination or opinion is necessary.  The RO 
also notified the veteran of his responsibility to help the 
RO obtain all evidence necessary to support the claim by 
informing the RO of relevant medical records not already 
obtained.  The record shows that all pertinent evidence has 
been obtained.  The veteran notified the RO in June 2002 
that he had no other medical reports than what had been 
presented before.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002)

The appellant contends that he is entitled to service 
connection for bilateral hearing loss.  Specifically, he 
alleges that he developed hearing loss due to being 
stationed on a gun mount and exposed to gunfire without ear 
protection while in service.

Service medical records show that the veteran was seen each 
of three consecutive days in early October 1969 for 
complaints of ear ache diagnosed as otitis, and treated with 
medicinal drops.  No further pertinent complaints or 
treatment are recorded during service.  Service medical 
records do not reflect impaired hearing during service.  The 
discharge examination showed no pertinent abnormality. 

During an April 2002 VA examination for ear disease, the 
veteran reported a history of hearing loss with some 
difficulties noted with his hearing since having episodes of 
otitis media in the service.  The examination report noted 
that the veteran apparently did have some documented 
episodes of middle ear infections but had not continued to 
have these recently.  The examiner noted that an audiometric 
examination was essentially within normal limits except for 
a very mild loss in the extreme high frequencies.  The 
speech frequency range was all within normal limits.  The 
impression was that the veteran had no significant hearing 
abnormality and no other abnormalities of the ears were 
noted.

The audiometric testing conducted at this examination 
revealed pure tone thresholds of 15, 15, 20, 20 and 20 
decibels in his right ear, and 20, 15, 15, 20 and 25 
decibels in his left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hz, respectively.  Speech audiometry revealed speech 
recognition ability of 94 percent in both ears.  The 
impression was that hearing was within normal limits 
bilaterally, except for mild sensorineural hearing loss at 
6000 and 8000 Hz only.  Speech frequencies were within 
normal limits in both ears.

During an August 2002 videoconference hearing before the 
undersigned member of the Board, the veteran testified that 
while on a ship during service he was exposed to guns being 
shot without ear protection.  He testified that he now 
cannot hear normal sounds as a result of his hearing loss.  
He also indicated in testimony that he had ringing in the 
ears.  The veteran testified that he did not hear everything 
that he normally should, and that he had passed every one of 
several hearing tests he had taken on the job. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

For the purposes of applying the laws administered by the 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 
500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  

To summarize, the veteran's testimony describing his noise 
exposure during service is considered to be competent 
evidence.  However, this fact, in and of itself, is 
insufficient to establish service connection.  The evidence 
must also show that the veteran currently has a chronic 
hearing loss as defined by 38 C.F.R. § 3.385 caused by the 
inservice noise exposure.  The veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v Derwinski, 2 Vet. App. 
492 (1992).  In this regard, the most recent medical 
evidence of record shows that the appellant does not 
currently have hearing loss by VA standards as set forth in 
38 C.F.R. § 3.385.  Thus, there is no current disability for 
which service connection may be granted.  As such, the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



